DETAILED ACTION
This office action is in response to the amendment filed on July 8, 2021. Claims 1-8 and 21-25 remain pending in the application and have been fully examined.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed July 8, 2021, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection of claim 1 has been withdrawn however a new rejection is hereby made and is discussed in further detail below. The examiner acknowledges the applicant’s request for interview but notes that the rejection made below should be considered first before conducting an interview however after the applicant has reviewed the new rejection an interview can be arranged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carey (5009133) and as further evidenced by Swertz (4781082).  

In reference to claim 1, Carey discloses a driving tool (14, Figures 1 and 2), comprising: an elongate socket body (12), the socket body including a leading socket (32, Figure 2) compatible with lug nuts (because a hex-shaped or a 12-point cavity 32 is provided, see abstract and Column 1, Lines 15-21 and Column 5, Lines 3-7) and a driver adaptor (28) behind the socket (Figure 2), the socket and the driver adaptor axially fixed as parts of the socket body (when assembled together, Figure 2) and a non-marring (i.e. rubber, see Column 5, Lines 8-11) cover (10/34) around the socket body (Figure 2), the cover supported on the socket body for axial extension and axial retraction relative to the socket body (12) ahead of the socket (32) because cover (10/34) includes a portion (formed from the thickness of elements 38, 40 and 42), which can be adjusted in size by including “one or more washers 42” therein (Column 5, Lines 25-26) or by not using any washers (see Column 5, Lines 46-48), and because the cover “may be stretched to slide over the outer circumference of socket wrench 12” (Column 5, Lines 15-16). Thus, the cover can obviously be extended and retracted relative to the socket body ahead of the socket depending on the thickness provided by portion (formed from the thickness of elements 38, 40 and 42) depending on the particular needs of the user (i.e. size of fastener being worked on). For example, initially if one washer (42) is provided or if no washers are provided, as the cover is being slid over the outer circumference of the socket, the cover axially retracts relative to the socket body including portion (formed from the thickness of elements 38, 40 and 42) that is ahead of standard lug nuts (20) are formed with a hex-shaped outer surface (see Figure 1 and Column 4, Lines 19-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the old and well known standard fastener formed as a hex-shaped lug nut, as taught by Swertz, with the device of Carey, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that can be used on various fasteners including lug nuts having a hex-shaped outer surface. 

		
In reference to claim 2, Carey discloses that the cover (10/34) is supported on the socket body for axial rotation relative to the socket body because as a user stretches the cover to slide over the outer circumference of the socket, it can be rotated thereon, and whereby the cover is engagable by a holder (formed as a user’s hand holding portion 34 during operation see Figure 2 or formed at 40, see Column 5, Lines 25-40) against axial rotation relative to the socket body while the socket body is axially rotated by an adjacent rotary driver (18) to which the socket body is connectable using the driver adaptor. 

In reference to claim 3, Carey obviously discloses that in relation to seats, opposing heads, and intermediate flanges of lug nuts (depending on the particular size/type of lug nut being used), the socket is configured to receive lug nuts by heads thereof up to no washers are provided, as the cover is being slid over the outer circumference of the socket, the cover axially retracts relative to the socket body including portion [formed from the thickness of elements 38, 40 and 42] that is ahead of the socket [32, Figure 2]).
 In reference to claim 4, Carey discloses that in relation to seats, opposing heads, and intermediate flanges of lug nuts (again depending on the particular size/type of lug nut being used), the socket is configured to receive lug nuts by heads thereof up to flanges thereof (again depending on the particular size/type of lug nut being used), and defines a lug nut seat space (formed as the space below cavity 32, created by the adjustable no washers are provided, as the cover is being slid over the outer circumference of the socket, the cover axially retracts relative to the socket body including portion [formed from the thickness of elements 38, 40 and 42] that is ahead of the socket [32, Figure 2]).

In reference to claim 5, Carey discloses that the cover is biased (by resilient washers 42 or from resilient cushion 38) for the axial extension relative to the socket body (12, Column 5, Lines 11-40). 

In reference to claim 6, Carey discloses that the cover is responsive (i.e. when a user adds or removes washers, 42) to contact for the axial retraction relative to the socket body, but removing one of the multiple washers (42, Column 5, Lines 25-40).

In reference to claim 7, Carey discloses that the cover is biased (by resilient washers 42 or from resilient cushion 38) for the axial extension relative to the socket body, and responsive to overcoming contact for the axial retraction relative to the socket body (i.e. when some of the washers have been removed, Figure 2).

In reference to claim 8, Carey discloses that the cover is tubular (Figure 1). 
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive. 
Applicant contends that, “However, Applicant respectfully submits that neither using one washer 42 and two washers 42 nor sliding the sheath 34 over the socket wrench 12 corresponds to the sheath 34 being supported on the socket wrench 12 for axial extension and axial retraction relative to the socket wrench 12 ahead of the hex shaped cavity 32. In particular, Applicant respectfully submits that using one washer 42 and two washers 42 amounts to two different embodiments of the surface protective fastener tool 10. Moreover, Applicant respectfully submits that sliding the sheath 34 over the socket wrench 12 would render the surface protective fastener tool 10 inoperable because the washers 42 would no longer form a bearing on which lower end 44 may turn when the socket wrench 12 turns within the sheath 34.” However, the examiner respectfully disagrees with this statement. By removing the washers, as needed by the user, the device would not be “inoperable” because Carey specifically teaches that the “washers 42 may be entirely eliminated” (See Column 5, Lines 46-48). Since, the device, of Carey, is operable when one washer is used or when no washers are used, the examiner maintains that the rejection above is proper. 
Applicant contends that, “Carey does not disclose at least the hex shaped cavity 32 being configured to receive lug nuts by heads thereof up to flanges thereof, and defining a lug nut seat space ahead of the hex shaped cavity 32 for accommodating seats thereof, and in relation to the lug nut seat space, the sheath 34 being supported on the socket wrench 12 for axial extension relative to the socket wrench 12 to cover both the hex shaped cavity 32 and the lug nut seat space, and axial retraction relative to the socket wrench 12 to cover the hex shaped cavity 32 and at least partially uncover the lug nut seat space (claims 3 and 4).” However, the examiner respectfully disagrees with this statement. As discussed above, the hex-shaped cavity is capable of receiving a hex-shaped lug nut especially as further evidenced by Swertz. Now, depending on the particular size of the head of the lug nut, the head could obviously be placed within the socket cavity while the flange is located there below. Finally, the lug nut seat space is formed as the space created below cavity (32) by the adjustable thickness of elements (38, 40 and 42) as previously discussed above thereby meeting the limitations of the claims. Since, all of . 
Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a driving tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the setoff around the socket body behind the cover in an axially spaced relationship therewith, the setoff supported on the socket body for axial rotation relative to the socket body and axially fixed on the socket body, at least one pin running between the cover and the setoff, the at least one pin integrating the cover and the setoff for common axial rotation relative to the socket body, whereby the cover is engagable via the setoff and the at least one pin by a holder against axial rotation relative to the socket body while the socket body is axially rotated by an adjacent rotary driver to which the socket body is connectable using the driver adaptor, and slidingly guiding the axial extension and the axial retraction relative to the socket body and at least one spring engaged between the cover and the setoff, the at least one spring biasing the cover against the setoff for the axial extension relative to the socket body, and leaving the cover responsive to overcoming contact for the axial retraction relative to the socket body, together in combination with the rest of the limitations of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stanfield et al. (2014/0026719) discloses a socket body (102’, Figure 14) used for loosening or tightening a nut (22), wherein said socket body incudes a socket cavity (130) and a cover (152) for axial extension and axial retraction relative to the socket body ahead of the socket as it is being placed on the socket body or removed from the socket body (see Figures 5, 6, 14 and 15). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723